 

Exhibit 10.5

RESTRICTED STOCK GRANT AGREEMENT
PURSUANT TO BURLINGTON STORES, INC.
2013 OMNIBUS INCENTIVE PLAN

THIS AWARD AGREEMENT (the “Award Agreement”) is entered into as of
_________________between Burlington Stores, Inc. (formerly Burlington Holdings,
Inc.), a Delaware corporation (the “Company”), and _____________ (the
“Participant”).  Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Burlington Stores, Inc. 2013 Omnibus Incentive Plan
(the “Plan”).

Recitals

WHEREAS, the Participant is an employee of Burlington Stores, Inc.;

WHEREAS, the Company has adopted the Plan providing for the grant under certain
circumstances of certain equity incentive awards, including shares of Restricted
Stock;

WHEREAS, the Company, under the terms and conditions set forth below, desires to
grant Participant an Award of Restricted Stock (the “Award”) pursuant to the
terms set forth in the Plan; and

WHEREAS, in consideration of the grant of the Award and other benefits, the
Participant is willing to accept the Award provided for in this Award Agreement
and is willing to abide by the obligations imposed on him under this Award
Agreement and the Plan.

Provisions

NOW, THEREFORE, in consideration of the mutual benefits hereinafter provided,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties, the Company and the Participant,
intending to be legally bound, hereby agree as follows:

1.Restricted Stock Award.  The Company hereby grants to the Participant, subject
to the terms and conditions set forth or incorporated herein, an Award
consisting of a total of __________ shares of Common Stock, subject to
adjustment under the Plan (the “Shares”).  Upon the execution and delivery of
this Award Agreement, the Company will, subject to Section 5 below, issue to the
Participant the Shares granted hereunder, and such Shares shall constitute
Restricted Stock pursuant to the Plan.

2.Effect of the Plan.  The Award granted under this Award Agreement is subject
to all of the terms and conditions of the Plan, which are incorporated by
reference and made a part of this Award Agreement.  The Participant will abide
by, and the Award granted to the Participant will be subject to, all of the
provisions of the Plan and of this Award Agreement, together with all rules and
determinations from time to time issued by the Committee established to
administer the Plan.

 

 

--------------------------------------------------------------------------------



 

 

GLG-206113.6

 

 



3.Restriction Period.  The restriction period applicable to the Award granted
hereunder is as follows:

 

(a)

All Shares shall be unvested at issuance.  Subject to Section 3(b) below, 25% of
the Shares shall vest on each of the first, second, third and fourth anniversary
date of this Award Agreement (or the following business day if such date is not
a business day) if the Participant remains continuously employed by the Company
on such date.

 

(b)

Following a Change in Control, vesting of unvested Shares shall not accelerate
by reason of such Change in Control; provided, however, that 100% of the Shares
shall vest if, within the two year period immediately following a Change in
Control, the employment of the Participant is terminated by the Company or by a
Subsidiary without Cause, or the Participant resigns with Good
Reason.  Notwithstanding anything in this Award Agreement or in the Plan to the
contrary, for purposes of this agreement, if the Participant is a party to an
employment agreement with the Company or one of its Subsidiaries at the time the
Participant’s employment with the Company or its Subsidiary ceases, “Cause” and
“Good Reason” shall have the meaning provided in the terms of such employment
agreement.  If the Participant is not a party to an employment agreement with
the Company or one of its Subsidiaries at the time the Participant’s employment
with the Company or its Subsidiary ceases, “Cause” and “Good Reason” shall have
the meaning provided in the terms of the Burlington Stores, Inc. Executive
Severance Plan.

 

(c)

All unvested Shares shall automatically be forfeited (and shall not vest) if the
Participant’s employment with the Company shall terminate for any reason (other
than as provided in Section 3(b) above in the case of termination by the Company
without Cause or by the Participant for Good Reason following a Change in
Control) prior to the date on which they otherwise would have vested pursuant to
Section 3(a) above.

 

(d)

Participant shall be entitled to receipt of all dividends paid by the Company on
its Shares, as and when such dividends are declared and paid to holders of
Shares; provided, any dividends on unvested Shares shall be held and paid to
Participant on the date such Shares become vested.

4.Withholding Taxes.  The Committee may make such provision for any applicable
federal or state withholding obligations of the Company pursuant to Section 14.4
of the Plan. Participant shall deliver to the Company an amount in cash
sufficient to satisfy all United States federal, state and local and non-United
States tax of any kind (including Participant’s FICA and SDI obligations) which
the Committee, in its sole discretion, deems necessary to be withheld or
remitted with respect to the Shares in order to comply with the U.S. Internal
Revenue Code of 1986, as amended, and/or any other applicable law, rule or
regulation (the “Minimum Withholding Tax”).  Alternatively, the Company shall
have the right and power to deduct or withhold a number of Shares having a Fair
Market Value (as determined by the Committee as of

2

 

--------------------------------------------------------------------------------



 

 

GLG-206113.6

 

 



the date of vesting thereof) equal to the Minimum Withholding Tax.  Participant
shall remain responsible for the payment of any remaining taxes payable on
account of the vesting of Shares.

5.Delivery of Stock.  Shares granted pursuant to this Award Agreement may be
held in escrow by the Company on the Participant’s behalf during any period of
restriction thereon, and in such circumstance, will bear an appropriate legend
specifying the applicable restrictions thereon.  Alternatively, at the Company’s
discretion, shares may be held by the Company or its transfer agent on the
Participant’s behalf in book entry form.  Whenever Shares subject to the Award
are released from restriction, the Company shall issue such unrestricted
Shares.  The Company shall follow all requisite procedures to deliver such
Shares to Participant; provided, however, that such delivery may be postponed to
enable the Company to comply with applicable procedures, regulations or listing
requirements of any governmental agency, stock exchange or regulatory agency.

6.Transferability of Award.  This Award may only be transferred by will or by
the laws of descent and distribution.  The terms of this Award, including the
restriction and vesting provisions set forth in Section 3, shall be binding upon
the executors, administrators, successors and assigns of the Participant.

7.Adjustment Upon Changes in Shares.  In the event of a Section 4.2 Event, the
adjustments provided for in Section 4.2(b) of the Plan shall be made to the
number of Shares subject to the Award hereunder.

8.Section 83(b) Election.  Participant agrees to inform the Company promptly,
and provide a copy of the election filed by the Participant with the Internal
Revenue Service, if the Participant makes an election under Section 83(b) of the
Code to treat any portion of this Award as taxable compensation prior to the
time the restrictions are removed from the Shares subject to this Award.

9.Amendments; Termination of Plan.  The Board may amend this Award or terminate
the Plan in accordance with Section 12.1 of the Plan.

10.Interpretation.  Any dispute regarding the interpretation of this Award shall
be submitted by Participant or the Company to the Committee, which shall review
such dispute at its next regular meeting. The resolution of such a dispute by
the Committee shall be final and binding on the Company and on the Participant.

11.Notices.  All notices to the Company must be in writing, addressed and
delivered or mailed to 2006 Route 130 North, Burlington, NJ 08016, Attention:
General Counsel.  All notices to the Participant must be in writing addressed
and delivered or mailed to Participant at the address shown on the records of
the Company.

12.Governing Law; Severability.  This Award Agreement, and all determinations
made and actions taken pursuant thereto, shall be governed under the laws of the
State of Delaware.  If any part of this Award Agreement shall be determined to
be invalid or unenforceable, such part shall be ineffective only to the extent
of such invalidity or unenforceability, without affecting the remaining portions
hereof.

3

 

--------------------------------------------------------------------------------



 

 

GLG-206113.6

 

 



13.Defend Trade Secrets Act.  Pursuant to 18 U.S.C. § 1833(b), “an individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that-(A) is made-(i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.” Accordingly, the Participant has the right to disclose in
confidence trade secrets to Federal, State, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The Participant also has the right to disclose trade secrets
in a document filed in a lawsuit or other proceeding, but only if the filing is
made under seal and protected from public disclosure. Nothing in this Award
Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by 18 U.S.C. §
1833(b).

 

[Remainder of page intentionally left blank.]
[Signature page follows.]

 




4

 

--------------------------------------------------------------------------------



 

 

GLG-206113.6

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
duly executed as of the date first above written.

 

BURLINGTON STORES, INC.

By:  
Name:  
Title:  

 

ACCEPTANCE

Participant hereby acknowledges receipt of a copy of the Plan, represents that
Participant has read and understands the terms and provisions thereof, and
accepts this Award subject to all the terms and conditions of the Plan and this
Award Agreement.  Participant acknowledges that there may be adverse tax
consequences associated with this Award or disposition of the Shares associated
with this Award and that Participant should consult a tax adviser.

 

 

__________________________________
Participant

5

 